Name: Commission Implementing Regulation (EU) NoÃ 1313/2011 of 13Ã December 2011 amending Regulations (EC) NoÃ 2535/2001 and (EC) NoÃ 1187/2009 as regards the CN codes for dairy products
 Type: Implementing Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 16.12.2011 EN Official Journal of the European Union L 334/10 COMMISSION IMPLEMENTING REGULATION (EU) No 1313/2011 of 13 December 2011 amending Regulations (EC) No 2535/2001 and (EC) No 1187/2009 as regards the CN codes for dairy products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 144 and 148 in conjunction with Article 4 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1006/2011 of 27 September 2011 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) provides for amendments in CN codes for dairy products of Chapter 4. (2) It is necessary to update Part I.F of Annex I to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (3), as well as Article 27 and Annex II to Commission Regulation (EC) No 1187/2009 of 27 November 2009 laying down special detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards export licences and export refunds for milk and milk products (4). (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Part I.F of Annex I to Regulation (EC) No 2535/2001 is replaced by the text in the Annex to this Regulation. Article 2 Regulation (EC) No 1187/2009 is amended as follows: (1) In Article 27(2), the code 0402 21 19 9900 is replaced by 0402 21 18 9900; (2) In Group No 1 of Annex II, the code 0401 30 is replaced by the codes 0401 40 and 0401 50. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 282, 28.10.2011, p. 1. (3) OJ L 341, 22.12.2001, p. 29. (4) OJ L 318, 4.12.2009, p. 1. ANNEX "I. F TARIFF QUOTA UNDER ANNEX II TO THE AGREEMENT BETWEEN THE COMMUNITY AND SWITZERLAND ON TRADE IN AGRICULTURAL PRODUCTS Quota No CN code Description Customs duty Quota from 1 July to 30 June in tonnes 09.4155 ex 0401 40  of a fat content, by weight, exceeding 6 % but not exceeding 10 % exemption 2 000" ex 0401 50  of a fat content, by weight, exceeding 10 % 0403 10 Yoghurt